Title: To John Adams from James Monroe, 20 February 1820
From: Monroe, James
To: Adams, John


				
					Dear Sir–
					Washington Feby 20. 1820.
				
				I have the pleasure to forward to you by the mail of this day, a copy of the journal of the convention, which form’d the constitution of the U States. Congress having appropriated a copy for you, one for Mr. Jefferson, and another for Mr. Madison, I have chargd myself with the execution, of so much of the resolution, as relates to each of  you.This instrument–having secur’d to us and to our latest posterity, as I trust and believe, the great blessings of the revolution, I always look with profound respect & regard, to those who contributed so much, to the accomplishment of that great event.I avail myself of this opportunity to acknowledge your kind attentions on many occasions, & to assure you of the great interest which I take, in the preservation of  your health and happiness, being with the highest respect & most sincere regard / dear Siryr. very obedient servant 
				
					James Monroe
				
				